     Case 2:19-cv-00954-JCM-BNW Document 9 Filed 07/01/19 Page 1 of 2



 1   RAMZY P. LADAH, ESQ.
     Nevada Bar No. 11405
 2   ANTHONY L. ASHBY, ESQ.
     Nevada Bar No. 4911
 3   LADAH LAW FIRM
     517 S. Third Street
 4   Las Vegas, NV 89101
     litigation@ladahlaw.com
 5   T: 702.252.0055
     F: 702.248.0055
 6
                                UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9
      SALVADOR ROMERO MONTIEL; NUBIA
10    ROMERO JOHNSER;                                    CASE NO. 2:19-cv-00954-JCM-BNW
11                          Plaintiffs,
12
      vs.
13
      STATE FARM MUTUAL AUTOMOBILE
14    INSURANCE COMPANY, a foreign
      corporation; DOES I through X, inclusive and
15    ROE BUSINESS ENTITIES I through X,
16    inclusive,

17                          Defendant.
18
19                                 STIPULATION AND ORDER
                                 TO FILE AMENDED COMPLAINT
20

21          The above named parties, by and through their respective undersigned counsel of record,
22   hereby stipulate that Plaintiff shall file a Second Amended Complaint by July 11, 2019.
23   …
24   …
25   …
26

27

28
                                                     1
     Case 2:19-cv-00954-JCM-BNW Document 9 Filed 07/01/19 Page 2 of 2



 1          The parties enter this stipulation in good faith, and not for reasons of delay or any other

 2   untoward purpose.

 3
      DATED this 1st day of July, 2019.            DATED this 1st day of July, 2019.
 4

 5    KRAVITZ, SCHNITZER &                         LADAH LAW FIRM
      JOHNSON, CHTD.
 6
      /s/: Kimberley A. Hyson, Esq.                /s/ Ramzy P. Ladah, Esq.________
 7    MARTIN J. KRAVITZ, ESQ.                      RAMZY P. LADAH, ESQ.
      Nevada Bar No. 8104                          Nevada Bar No. 11405
 8    KIMBERLEY A. HYSON, ESQ                      ANTHONY ASHBY, ESQ.
      Nevada Bar No. 11611                         Nevada Bar No. 4911
 9    8985 S. Eastern Ave., Ste. 200               517 South Third Street
      Las Vegas, Nevada 89123                      Las Vegas, NV 89101
10    Attorneys for Defendant                      Attorneys for Plaintiff
11
                                                        ORDER
12
                 IT IS SO ORDERED this 2nd day of July, 2019.
13

14
                                                        _______________________________
15                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
